Opinion by
Orlady, P. J.,
In 1908, the Borough of Rankin, a municipal corporation, erected on its own land within the borough limits, an incinerating plant, for the purpose of disposing of the refuse, waste, offal, etc., of the borough. This action in trespass was brought to recover damages for the injurious use of the said building and furnace as a garbage dis-. posal plant in such a manner; by which noisome, noxious and offensive vapors and stenches were discharged therefrom, so as to render dwellings of the plaintiffs uninhabitable and dangerous to the health of the occupants, by reason of sickness, ailments, etc., caused by said garbage plant.
The right of the borough to build and operate an incinerating plant is not challenged, and the only question involved is whether the operation of this furnace was a *220nuisance and maintained as such to the plaintiffs’ injury. This question of fact was fairly submitted to a jury and resulted in a verdict in plaintiffs’ favor of $700. Motions for a new trial and for judgment non obstante veredicto were dismissed, and judgment entered on the verdict.
In Briegel v. Phila., 135 Pa. 458, it is held, that municipal corporations are liable for the improper management and use of their properties to the same extent and in the same manner as private corporations and natural persons. Unless acting under valid special legislative authority, they must, like individuals, use their own so as not to injure that which belongs to another. And in Commonwealth v. Wilkinsburg Borough, 37 Pa. Superior Ct. 161, applying the same rule it is stated, “When a municipality, after having freely exercised its discretionary power to build or not to build, determines upon the construction of a public sewer, it must so complete the work as not to create a public nuisance. The reasons that compel such a conclusion are, we think, so manifest and have been so often stated that they need not be here repeated.” See Joyce on Nuisances, page 510.
It was not necessary for the plaintiff to show that the business of the defendant was carried on recklessly or not properly managed. His case was made out if he showed that the defendant’s business, though lawful in itself, was carried on clearly to his injury, — this is the standard established in this State in many of our decisions: Farver v. American Car Co., 24 Pa. Superior Ct. 579; Stokes v. P. R. R. Co., 214 Pa. 419; Evans v. Fertilizing Co., 160 Pa. 209. And whether it was a nuisance, and the danger therefrom real and substantial, the court could do no other than submit it, on the evidence to the jury. The defendant’s plant was not a nuisance per se; whether it was a nuisance at all depended on the proof; whether plaintiffs’ evidence established the fact could not be determined by the court: Gavigan v. Refining Co., 186 Pa. 604. An examination of the testimony clearly shows that *221the verdict was warranted, and was very reasonable in amount.
The assignments of error are dismissed and the judgment is affirmed.